 



Exhibit 10.8

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of June 26, 2013 by and between MedWorth Acquisition
Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-188706
(“Registration Statement”) for its initial public offering (“IPO”) of shares of
its common stock, par value $.0001 per share (“Common Stock”), has been declared
effective as of the date hereof (“Effective Date”) by the Securities and
Exchange Commission (capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Registration Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (“EBC”) is acting as the representative of the
underwriters in the IPO; and

 

WHEREAS, simultaneously with the IPO, the Company’s initial stockholders will be
purchasing an aggregate of 634,250 shares of Common Stock (which amount shall be
increased proportionately to up to 713,450 shares of Common Stock if a portion
or all of the over-allotment option in connection with the Company’s IPO is
exercised) (“Sponsors’ Shares”) from the Company for an aggregate purchase price
of $5,074,000, or up to $5,707,600 if the over-allotment option is exercised in
full; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, a portion of the
gross proceeds of the IPO and all of the gross proceeds from the sale of the
Sponsors’ Shares (a total of $55,176,000, or $63,452,400 if the underwriters
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a trust account for the benefit of the Company and the
holders of the Company’s Common Stock issued in the IPO as hereinafter provided
(the aggregate amount to be delivered to the Trustee will be referred to herein
as the “Property”; the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, pursuant to the terms of a Merger & Acquisition Agreement entered into
between the Company and EBC in connection with the IPO, EBC is entitled to a fee
(the “Investment Banking Fee”) of $1,848,000 for acting as the Company’s
investment banker in connection with the Company’s initial business combination
as described in the Registration Statement (“Business Combination”), which
Investment Banking Fee is to be paid upon closing of such Business Combination
from the Trust Account (defined below); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1

 

  

1.          Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank, NA and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)          In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills having a
maturity of 180 days or less and/or (ii) in money market funds meeting the
conditions of paragraphs (c)(2), (c)(3), (c)(4) and (c) (5) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, and that
invest solely in U.S. treasuries, as determined by the Company;

 

(d)          Collect and receive, when due, all principal and income arising
from the Property;

 

(e)          Notify the Company within two (2) business days of all
communications received by it with respect to any Property requiring action by
the Company;

 

(f)          Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;

 

(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)          Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)          Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B hereto, signed on behalf of the Company by its
President or Chairman of the Board and Secretary or Assistant Secretary and
affirmed by counsel for the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account only as directed in the
Termination Letter (which, in the case of Exhibit A, requires joint instructions
from the Company and EBC and will include instructions to pay the Investment
Banking Fee from the Property on closing of the Business Combination) and the
other documents referred to therein; provided, however, that in the event that a
Termination Letter has not been received by the Trustee by the 18-month
anniversary of the Effective Date (“Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the stockholders of record on
the record date established by the Company for such purpose. The Company shall
set the record date to be within ten days of the Last Date, or as soon
thereafter as reasonably practicable and legally permissible. The provisions of
this Section 1(i) may not be modified, amended or deleted under any
circumstances.

 

2

 

  

2.          Limited Distributions of Income on Property.

 

(a)          Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C,
the Trustee shall distribute to the Company the amount of interest and other
income earned on the Property requested by the Company to cover any income or
other tax obligation owed by the Company.

 

(b)          Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit D,
the Trustee shall distribute to the Company the amount of interest and other
income earned on the Property requested by the Company to cover expenses related
to investigating and selecting a target business and other working capital
requirements, including but not limited to costs and expenses associated with
the exercise of the over-allotment option, if applicable, and the cost of the
liquidation and dissolution of the Company, if applicable; provided, however,
that the Company will not be allowed to withdraw interest and other income
earned on the Property unless there is an amount of interest and other income
available in the Trust Account sufficient to pay the Company’s tax obligations
currently due and owing.

 

(c)          The limited distributions referred to in Sections 2(a) and 2(b)
above shall be made only from income collected on the Property. Except as
provided in Section 2(a), and 2(b) above, no other distributions from the Trust
Account shall be permitted except in accordance with Section 1(i) hereof.

 

3.          Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)          Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer, President, Vice President or Chief
Financial Officer. In addition, except with respect to its duties under
paragraphs 1(i), 2(a) and 2(b) above, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;

 

(b)          Subject to the provisions of Section 6(g) of this Agreement, hold
the Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company which consent
shall not be unreasonably withheld. The Company may participate in such action
with its own counsel;

 

3

 

  

(c)          Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of a Business Combination, or pursuant to Section 2(b). The Company
shall pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date.
The Trustee shall refund to the Company the annual fee (on a pro rata basis)
with respect to any period after the liquidation of the Trust Fund;

 

(d)          In connection with any vote of the Company’s stockholders regarding
an Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination;

 

(e)          The Company shall provide EBC with a copy of any Termination
Letters and/or any other correspondence that it issues to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after such
issuance; and

 

(f)          In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

4.          Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)          Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;

 

(b)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)          Change the investment of any Property, other than in compliance
with paragraph 1(c);

 

4

 

  

(d)          Refund any depreciation in principal of any Property;

 

(e)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)          The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)          Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)          File local, state and/or Federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)          Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 

(j)          Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein; and

 

(k)          Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

5.          Termination. This Agreement shall terminate as follows:

 

5

 

 

(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)          At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

6.          Miscellaneous.

 

(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit E. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon all information supplied
to it by the Company, including account names, account numbers and all other
identifying information relating to a beneficiary, beneficiary’s bank or
intermediary bank. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the wire.

 

(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for Section
1(i) (which may not be amended under any circumstances) and Sections 3(e) and
3(f) and the Company’s obligation to pay the Investment Banking Fee upon the
closing of an Business Combination from the Trust Account (which may not be
changed, amended or modified without the prior written consent of EBC), this
Agreement or any provision hereof may only be changed, amended or modified by a
writing signed by each of the parties hereto. As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury. The Trustee may require from Company counsel an opinion as to
the propriety of any proposed amendment.

 

6

 

  

(d)          The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 

(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson, Chairman, and Frank A. DiPaolo, CFO

Fax No.: (212) 509-5150

 

if to the Company, to:

 

MedWorth Acquisition Corp.

801 Brickell Avenue, Suite 943

Miami, Florida 33131

Attn: Charles F. Fistel

Fax No.: (305) 395-5219

 

in either case with a copy to:

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

Attn: Steven Levine

Fax No.: (___) ___-____

 

And

 

Broad and Cassel

2. S. Biscayne Boulevard, Suite 2100

Miami, Florida 33131

Attn: A. Jeffry Robinson

Fax No: (305) 373-9443

 

(f)          This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

7

 

  

(g)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance. In the event
that the Trustee has a claim against the Company under this Agreement, the
Trustee will pursue such claim solely against the Company and not against the
Property held in the Trust Account.

 

(h)          Each of the Company and the Trustee hereby acknowledge that EBC is
a third party beneficiary of this Agreement.

 

[Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Frank
A. Di Paolo     Name:  Frank A. Di Paolo     Title: Trust Officer        
MEDWORTH ACQUISITION CORP.         By:   /s/ Charles F. Fistel    
Name:  Charles F. Fistel     Title: Chief Executive Officer

 

[Signature Page for Investment Management Trust Agreement]

 

9

 

 

SCHEDULE A

  

Fee Item  Time and method of
payment  Amount  Initial acceptance fee  Initial closing of IPO by wire
transfer  $3,500  Annual fee  First year, initial closing of IPO by wire
transfer; thereafter on the anniversary of the effective date of the IPO by wire
transfer or check  $10,000  Transaction processing fee for disbursements to
Company under Section 2  Deduction by Trustee from accumulated income following
disbursement made to Company under Section 2  $250  Paying Agent services as
required pursuant to section 1(i)  Billed to Company upon delivery of service
pursuant to section 1(i)   

 Prevailing rates

 

 

10

 

 

EXHIBIT A

 

[Letterhead of Company]

 

      [Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

Re:Trust Account No.    -    Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
MedWorth Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of June 26, 2013 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement (“Business Agreement”)
with __________________ (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at UBS Financial Services Inc. to the
effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date. It is acknowledged and
agreed that while the funds are on deposit in the Trust Account awaiting
distribution, the Company will not earn any interest or dividends.

 

11

 

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or
will, concurrently with your transfer of funds to the accounts as directed by
the Company be consummated, and (ii) the Company shall deliver to you (a) [an
affidavit] [a certificate] of the Chief Executive Officer, which verifies that
the Business Combination has been approved by the vote of the Company’s
stockholders, if a vote is held and (b) joint written instructions from it and
EarlyBirdCapital, Inc. with respect to the transfer of the funds held in the
Trust Account, including payment of the Investment Banking Fee from the Trust
Account (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel's letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company or be distributed immediately and the penalty
incurred. Upon the distribution of all the funds in the Trust Account pursuant
to the terms hereof, the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       MEDWORTH ACQUISITION CORP.      
By:________________________________       By:________________________________

 

cc: EarlyBirdCapital, Inc.

 

12

 

EXHIBIT B

 

[Letterhead of Company]

 

      [Insert date]

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank DiPaolo

 

Re:Trust Account No.    -    Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
MedWorth Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of June 26, 2013 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
within the time frame specified in the Company’s Amended and Restated
Certificate of Incorporation, as described in the Company’s prospectus relating
to its IPO. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on or before ______________ and to
transfer the total proceeds to the Trust Checking Account at UBS Financial
Services Inc. to await distribution to the Company’s Public Stockholders. The
Company has selected ____________, 20__ as the record date for the purpose of
determining the Public Stockholders entitled to receive their share of the
liquidation proceeds. It is acknowledged that no interest will be earned by the
Company on the liquidation proceeds while on deposit in the Trust Checking
Account. You agree to be the Paying Agent of record and in your separate
capacity as Paying Agent, to distribute said funds directly to the Company’s
Public Stockholders in accordance with the terms of the Trust Agreement and the
Amended and Restated Certificate of Incorporation of the Company. Upon the
distribution of all the funds in the Trust Account, your obligations under the
Trust Agreement shall be terminated.

 

  Very truly yours,       MEDWORTH ACQUISITION CORP.      
By:________________________________       By:________________________________

 

cc: EarlyBirdCapital, Inc.

 

13

 

 

EXHIBIT C

 

[Letterhead of Company]

 

      [Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank Di Paolo and Cynthia Jordan

 

Re:Trust Account No.

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
MedWorth Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of June 26, 2013 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest and
other income earned on the Property as of the date hereof. The Company needs
such funds to pay its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  MEDWORTH ACQUISITION CORP.       By:________________________________      
By:________________________________

  

cc: EarlyBirdCapital, Inc.

 

14

 

 

EXHIBIT D

 

[Letterhead of Company]

 

      [Insert date]

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Frank Di Paolo and Cynthia Jordan

 

Re:Trust Account No.

 

Gentlemen:

 

Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
MedWorth Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of June 26, 2013 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest and
other income earned on the Property as of the date hereof. The Company needs
such funds to cover its expenses relating to investigating and selecting a
target business and other working capital requirements, including but not
limited to expenses relating to the exercise of the over-allotment option, if
applicable, and expenses related to the liquidation and dissolution of the
Company, if applicable. In accordance with the terms of the Trust Agreement, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       MEDWORTH ACQUISITION CORP.      
By:________________________________       By:________________________________

  

cc: EarlyBirdCapital, Inc.

 

15

 

 

EXHIBIT E

 

Authorized Individuals and Authorized Telephone Numbers

 

Authorized Individual   Authorized Telephone Numbers Charles F. Fistel  
(305)347-5180 Stephen B. Cichy   (847)858-4216 Anthony Minnuto   (800)701-2197
Ext. 701

 



16

